EXHIBIT 10.1

AMENDMENT NO. 15 TO CREDIT AGREEMENT

This Amendment No. 15 to Credit Agreement (this “Amendment”) dated as of June 1,
2020 is among Mid-Con Energy Properties, LLC, a Delaware limited liability
company (the “Borrower”), the Guarantor (as defined below), the financial
institutions that are identified below as Lenders (collectively, the “Lenders”
and individually, a “Lender”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.

RECITALS

A.The Borrower, the Lenders and Wells Fargo Bank, National Association, as the
Administrative Agent, are parties to that certain Credit Agreement dated as of
December 20, 2011, as amended by that certain Agreement and Amendment No. 1 to
Credit Agreement dated as of April 23, 2012, as amended by that certain
Agreement and Amendment No. 2 to Credit Agreement dated as of November 26, 2012,
as amended by that certain Agreement and Amendment No. 3 to Credit Agreement
dated as of November 5, 2013, as amended by that certain Amendment No. 4 to
Credit Agreement dated as of April 11, 2014, as amended by that certain
Agreement and Amendment No. 5 to Credit Agreement dated as of November 17, 2014,
as amended by that certain Amendment No. 6 to Credit Agreement dated as of
February 12, 2015, as amended by that certain Agreement and Amendment No. 7 to
Credit Agreement dated as of November 30, 2015, as amended by that certain
Agreement and Amendment No. 8 to Credit Agreement dated as of April 29, 2016, as
amended by that certain Amendment No. 9 to Credit Agreement dated as of May 31,
2016, as amended by that certain Amendment No. 10 to Credit Agreement dated as
of August 11, 2016, as amended by that certain Amendment No. 11 to Credit
Agreement and Limited Waiver dated as of December 22, 2017, as amended by that
certain Amendment No. 12 to Credit Agreement dated as of January 31, 2018, as
amended by that certain Amendment No. 13 to Credit Agreement dated as of
March 28, 2019, and as amended by that certain Amendment No. 14 dated as of
December 6, 2019 (as the same may be amended, modified or supplemented from time
to time, the “Credit Agreement”).

B.In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership (the “MLP”) and owner of 100% of the membership
interests in the Borrower, executed and delivered that certain Guaranty dated as
of December 20, 2011 (as the same may be amended, modified or supplemented from
time to time, the “Guaranty”) in favor of the Administrative Agent for the
benefit of the Guaranteed Parties (as defined in the Guaranty) pursuant to which
it became a Guarantor. To induce the Lenders to enter into this Amendment, the
MLP will enter into certain restructuring transactions, including adoption of
the Third Amendment to the MLP Partnership Agreement.

C.With respect to the Fiscal Quarter ending March 31, 2020, Borrower has advised
the Administrative Agent and the Lenders that Borrower anticipates that it will
not be in compliance with the ratio of the MLP’s Consolidated Funded
Indebtedness to the MLP’s Consolidated EBITDAX set forth in Section 7.13 of the
Credit Agreement (the “Subject Default”).

D.Borrower has requested that the Lenders waive the Subject Default and make
certain amendments to the Credit Agreement, and Lenders are willing to waive the
Subject Default and agree to amend the Credit Agreement, subject to the terms
and conditions set forth herein.

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

THEREFORE, the parties hereto hereby agree as follows:

Article I
DEFINITIONS

Section 1.01Terms Defined Above.  As used in this Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.

Section 1.02Terms Defined in the Credit Agreement.  Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.

Section 1.03Other Definitional Provisions.  The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Amendment
shall refer to this Amendment as a whole and not to any particular Article,
Section, subsection or provision of this Amendment.  Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Amendment unless otherwise specified.  All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto.  Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular.  Words denoting gender shall be construed to include
the masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.

Section 1.04Incorporation by Reference.  The Recitals to this Amendment are
incorporated herein by reference and made a part hereof for all purposes as
though set forth in this Amendment verbatim.

Article II
AMENDMENTS

Section 2.01Amendments to Section 1.1 of the Credit Agreement.  

(a)Section 1.1 of the Credit Agreement is hereby amended to add the following
definitions in alphabetical order to read as follows:

“Adjusted PIK Interest Amount” means, as of the last day of each Fiscal Quarter,
an amount equal to (i) the amount of PIK Interest accrued and not previously
capitalized as of such date, multiplied by (ii) one minus the PIK Interest
Rebate Percentage as of such date.

 

“Amendment No. 15” means that certain Amendment No. 15 to Credit Agreement dated
as of June 1, 2020, among the Borrower, the Guarantor, the Lenders, and Wells
Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and an LC
Issuer.

 

“Anticipated JIB Reimbursements” means any cash or reimbursements received by
the Borrower for prepayments to cover joint interest billings owed by the
Borrower.

 

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

“Consolidated Cash Balance” means, at any time, the aggregate amount of
unrestricted cash and unrestricted Cash Equivalents of the Credit Parties as of
such date; provided that the Consolidated Cash Balance shall exclude (i) any
cash or Cash Equivalents for which the Borrower or any Restricted Person has, in
the ordinary course of business, issued checks or initiated wires or ACH
transfers in order to utilize such cash or cash or Cash Equivalents to pay third
parties (or will issue checks or initiate wires or ACH transfers within five (5)
Business Days in order to utilize such cash or Cash Equivalents to pay third
parties), (ii) any cash or Cash Equivalents set aside to pay royalty
obligations, working interest obligations, production payments, suspense
payments, working interest obligations, production payments, suspense payments,
and severance taxes of the Borrower or any Restricted Person owing to third
parties and for which the Borrower or such Restricted Person has issued checks
or has initiated wires or ACH transfers (or will issue checks or initiate wires
or ACH transfers in order to make such payments), (iii) any cash or Cash
Equivalents set aside to pay payroll, payroll taxes, other taxes, employee wage
and benefit payments and trust and fiduciary obligations of the Borrower or any
Restricted Person for which the Borrower or such Restricted Person has issued
checks or has initiated wires or ACH transfers (or will issue checks or initiate
wires or ACH transfers in order to make such payments), (iv) any cash or Cash
Equivalents of the Borrower or any Restricted Person constituting purchase price
deposits held in escrow pursuant to a binding and enforceable purchase and sale
agreement with a third party, (v) any cash or Cash Equivalents set aside to pay
the purchase price for a proposed acquisition by the Borrower or any Restricted
Person of Oil and Gas Properties or the Equity interests in a Person owning Oil
and Gas Properties pursuant to a binding and enforceable agreement with a
third-party seller of such property that the Borrower reasonably anticipates
will be consummated within the next ten (10) Business Days and (vi) any Working
Interest Advance Payments.

 

“Consolidated Cash Balance Threshold” means $5,000,000.

 

“Consolidated Free Cash Flow” means, with respect to the Borrower on a
Consolidated basis, as of any applicable date of determination thereof for the
calendar month then ended, an amount equal to (a) cash receipts for such
calendar month, minus (b) lease operating expenses paid during such calendar
month, minus (c) Consolidated Interest Charges paid in cash during such calendar
month, minus (d) amounts actually paid in cash in respect of production taxes
and total federal, state, local and foreign income, and similar taxes for such
calendar month, minus (e) the aggregate amount of all regularly scheduled
principal payments or prepayments of Indebtedness made by Borrower and its
Subsidiaries during such calendar month, minus (f) capital expenditures actually
made during such month, minus (g) to the extent permitted under Section 7.15,
general and administrative expenses paid during such calendar month, minus (h)
to the extent permitted to be excluded from the computation of “Consolidated
Cash Balance” pursuant to the definition thereof, all amounts accrued,
identified or otherwise set aside to fund any check, wire or ACH transfer
described in such definition, minus (i) $500,000 of cash.

“Debt Variance Report” has the meaning given to such term in Section 6.2(m).

“Excess Cash” means, at any time, the amount of the Consolidated Cash Balance in
excess of the Consolidated Cash Balance Threshold.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, reimbursements of any kind, including under any joint interest
billings, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.

 

“Fifteenth Amendment Effective Date” means the “Effective Date” as defined in
Amendment No. 15.

 

“Free Cash Flow Report” means a report, in form and substance satisfactory to
Administrative Agent, certified by the Chief Financial Officer of the Borrower
setting forth, in reasonable detail, the calculation of Consolidated Free Cash
Flow for the previous month and the basis therefor.

 

“Kitty Asset Sale” means the sale of certain Oil and Gas Properties located in
Campbell County, Wyoming.

 

“Net Cash Proceeds” means:

 

(a)with respect to any sale or disposition of assets or Oil and Gas Property by
any Credit Party, or any Liquidation of any Hedging Contract by any Credit
Party, or any Extraordinary Receipt received or paid to the account of any
Credit Party, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction minus (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), if applicable, (B) the reasonable and
customary out-of-pocket costs, fees, commissions, premiums, and expenses
incurred directly or indirectly by such Credit Party in connection with such
transaction (including legal, investment banking, consultant, and accounting
fees and expenses, title and recording fees, and regulatory approval fees) and
(C) federal, state, or local taxes reasonably estimated to be actually payable
within a year of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such contemplated transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

 

(b)with respect to the issuance of any Equity by any Credit Party, or the
incurrence or issuance of any Indebtedness by any Credit Party or any of its
Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction minus (ii) the underwriting
discounts and commissions or similar payments, and other reasonable and
customary out-of-pocket costs, fees, commissions, premiums and expenses
(including legal, investment banking, consultant, and accounting fees and
expenses, title and recording fees, and regulatory approval fees), incurred
directly or indirectly by such Credit Party in connection therewith.

 

“Permitted Exchange Equity Investor” means any Person holding preferred Equity
of the MLP as of the Fifteenth Amendment Effective Date that exchanges or
converts such preferred Equity for or into common Equity on or about such date
on terms and conditions reasonably acceptable to the Administrative Agent.

 

“PIK Interest” means interest to be paid-in-kind pursuant to the terms of
Section 2.5(e), which shall thereafter be deemed principal bearing interest in
accordance with the terms hereof.

 

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

“PIK Interest Rate” means, for any Loan on any date, a rate per annum equal to
the number of basis points set forth below based on such date:

 

Dates

PIK Interest Rate

On or before September 30, 2020

200.0

October 1, 2020 through December 31, 2020

250.0

January 1, 2021 and thereafter

300.0

 

“PIK Interest Rebate Percentage” means, as of the last day of each Fiscal
Quarter, the applicable percentage set forth below corresponding to the
Projected Debt Variance on such date:

 

Projected Debt Variance

PIK Interest Rebate Percentage

< $5,000,000

0%

> $5,000,000 and < $10,000,000

15%

> $10,000,000 and < $15,000,000

25%

> $15,000,000

50%

Corporate merger approved by Required Lenders pursuant to Section 2.5(e)(iii)

75%

 

“PIK Rebate Amount” means, as of the end of any Fiscal Quarter, the amount, if
any, by which (a) the amount of PIK Interest accrued and not previously
capitalized as of such date, exceeds (b) the Adjusted PIK Interest Amount on
such date.

 

“Projected Debt Balance” means, as of the last day of each Fiscal Quarter, the
amount set forth on Schedule 2.5, which amount has been projected as of the
Fifteenth Amendment Effective Date and may in the Required Lenders’ sole
discretion, be updated by Borrower in good faith in a manner acceptable to the
Required Lenders.

 

“Projected Debt Variance” means, as of the last day of each Fiscal Quarter, the
amount, if any, by which (a) the Projected Debt Balance for such Fiscal Quarter
then ended, exceeds (b) the amount of total Consolidated Indebtedness of the
Credit Parties as of such date as set forth on a Debt Variance Report received
by the Administrative Agent pursuant to Section 6.2(m); provided that, if the
Projected Debt Variance is less than zero, such amount shall be deemed to be
zero for purposes of this Agreement.

 

“Services Agreement” means that certain Management Services Agreement dated on
or about the Fifteenth Amendment Effective Date by and between the MLP and
Contango Resources, Inc.

 

“Working Interest Advance Payment” means cash (a) received by the Borrower or
any Restricted Person from any third party working interest owner of Oil and Gas
Properties for which the Borrower or such Restricted Person is the operator and
(b) held and set aside by the

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Borrower or such Restricted Person as an advance payment for anticipated
expenses owing by such working interest owner under the applicable joint
operating agreement to which such working interest owner and the Borrower or
such Restricted Person is party.

 

(b)Section 1.1 of the Credit Agreement is hereby amended to amend and restate
the following definitions to read as follows:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the Eurodollar Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
one percent (1.0%) per annum, the Benchmark Replacement will be deemed to be one
percent (1.0%) per annum for the purposes of this Agreement.

“Change of Control” means (i) any Person, entity or group (other than,
individually or collectively, a Mid-Con Entity, or any Permitted Exchange Equity
Investors) acquires beneficial ownership (within the meaning of Rule 13d‑3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 66 2/3% or more of the equity interests in the MLP, (ii) the MLP shall
fail to own, directly or indirectly, 100% of the equity interests in the
Borrower, or (iii) General Partner ceases to be the sole general partner of
Borrower.

“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor:

(a)

the interest rate per annum (carried out to the fifth decimal place) equal to
the rate determined by Administrative Agent to be the offered rate based on
the ICE Benchmark Administration LIBO Rate appearing on Reuters Libor Rates
LIBOR01(or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market)
with a term equivalent to such Interest Period, determined at approximately
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period, or

(b)

in the event the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in U.S. dollars (for delivery on the first day of
such Interest Period) in same day funds in the approximate amount of the
applicable Eurodollar Loan and with a term equivalent to such Interest Period
would be offered by its London branch to major banks in the London Inter-Bank
Market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

Notwithstanding the foregoing, if the Eurodollar Rate is less than one percent
(1.0%) per annum, such rate shall be deemed to be one percent (1.0%) per annum
for all purposes of this Agreement.

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

(c)The definition of “Applicable Utilization Level” in Section 1.1 of the Credit
Agreement is hereby amended (i) to replace the phrase “Borrowing Base” therein
with the phrase “Loan Limit” and (ii) to delete the phrase “, but less than
100%” in the Utilization Percentage column for Level V.

Section 2.02Amendment to Section 2.2(a) of the Credit Agreement.  Section 2.2(a)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(a)specify (i) the aggregate amount of any such Borrowing of new Base Rate
Loans, and the date on which such Base Rate Loans are to be advanced, or (ii)
the aggregate amount of any such Borrowing of new Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which shall be the first day of
the Interest Period which is to apply thereto), the length of the applicable
Interest Period, and (iii) the Consolidated Cash Balance (without regard to the
requested Borrowing) and the pro forma Consolidated Cash Balance (after giving
effect to the requested Borrowing); and

Section 2.03Amendment to Section 2.5(a) of the Credit Agreement.  Section 2.5(a)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(a)Interest Rates.  Subject to subsection (b) below, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Adjusted Base Rate in effect
on such day and (ii) each Eurodollar Loan shall bear interest on each day during
the related Interest Period at the related Adjusted Eurodollar Rate in effect on
such day. In addition to and without limitation of the foregoing, commencing as
of the Fifteenth Amendment Effective Date, all outstanding Loans shall also bear
PIK Interest on each day outstanding at the PIK Interest Rate.

 

Section 2.04Amendment to Section 2.5(e) of the Credit Agreement.  Section 2.5(e)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(e)Payment Dates.  

(i)On each Interest Payment Date relating to Base Rate Loans, Borrower shall pay
to the Lenders all unpaid interest which has accrued on the Base Rate Loans
(other than any PIK Interest) to but not including such Interest Payment Date.

(ii)On each Interest Payment Date relating to a Eurodollar Loan, Borrower shall
pay to the Lenders all unpaid interest which has accrued on such Eurodollar Loan
(other than any PIK Interest) to but not including such Interest Payment Date.  

(iii)On the last day of each Fiscal Quarter, all accrued PIK Interest up to the
Adjusted PIK Interest Amount shall be deemed capitalized on such date and added
to the aggregate principal amount of outstanding Loans, and shall thereafter be
deemed an extension of Loans pursuant to the terms of, and subject to, the Loan
Documents; provided, however, the PIK Rebate Amount for such Fiscal Quarter
shall be forgiven and not be due and payable or capitalized at any time;
provided further, that upon consummation of a merger acceptable to the Required
Lenders on or prior to December 31, 2020, an additional amount of PIK Interest
shall be forgiven such that when added to the prior PIK Rebate Amounts for each
previous Fiscal Quarter-end, if any, the total amount of PIK Interest forgiven
equals 75% of the total PIK Interest that accrued prior to such time.

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Section 2.05Amendments to Section 2.7 of the Credit Agreement.  Section 2.7 of
the Credit Agreement is hereby amended by adding new clauses (d), (e) and (f) in
their respective entireties to read as follows:

(d)On or before the fifth Business Day of each calendar month, commencing
August 7, 2020, the Borrower shall prepay the Loans in an amount equal to 100%
of Consolidated Free Cash Flow for the previous calendar month, as reflected in
the Free Cash Flow Report.

 

(e)If, on the last Business Day of any week (or on any Business Day if a
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing) as of the end of such Business Day, (A) there is outstanding
Facility Usage and (B) there is any Excess Cash as of the end of such Business
Day, then the Credit Parties shall, within one Business Day, (1), prepay the
Loans in an aggregate principal amount equal to the amount of such Excess Cash
and (2) solely to the extent any Excess Cash remains after prepaying all of the
Loans, if there remain any LC Obligations, pay to the Administrative Agent on
behalf of the Lenders an amount equal to the remaining amount of such Excess
Cash to be held as Cash Collateral. To the extent that there are funds on
deposit in or credit to, any deposit account or other account maintained with
the Administrative Agent (or any Affiliate thereof) or any Lender (or any
Affiliate thereof) on any date that the Credit Parties are required to prepay
Loans (and/or Cash Collateralize LC Obligations, as applicable) pursuant to this
Section 2.7(e), the Credit Parties hereby irrevocably authorize and instruct the
Administrative Agent or such Lender to apply such funds to the prepayment of
Loans (and/or Cash Collateralization of LC Obligations, as applicable).

 

(f)If any Credit Party (i) sells, transfers, leases, exchanges, alienates, or
disposes of any Oil and Gas Property or any other asset or property (other than
dispositions permitted under Section 7.5(a) through (c)), including without
limitation the Kitty Asset Sale, (ii) issues any additional Equity (other than
sale or issuance of Equity to another Credit Party), (iii) Liquidates any
Hedging Contract, (iv) incurs or issues any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to Section
7.1), or (v) collects or receives any Extraordinary Receipts for itself or for
the account of any other Credit Party, including without limitation the
Anticipated JIB Reimbursements, the Borrower (or the applicable Credit Party)
shall prepay the Loans in an amount equal to 100% of Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Credit Party.

 

Section 2.06Amendment to Section 2.9 of the Credit Agreement.  Section 2.9 of
the Credit Agreement is hereby amended by adding the following phrase at the end
of the third sentence thereof: “; provided that in addition to any such request
for a redetermination, the Borrowing Base will be automatically reduced
immediately upon any mandatory prepayment becoming due under Section 2.7(f)
(other than the prepayments with respect to the Kitty Asset Sale and the
Anticipated JIB Reimbursements) by the amount of such mandatory prepayment.”

Section 2.07Amendment to Section 4.2 of the Credit Agreement.  Section 4.2 of
the Credit Agreement is hereby amended by adding a new clause (f) and a new
clause (g) in their respective entireties to read as follows:

(f)The Administrative Agent shall have received a certification signed by an
authorized officer of Borrower setting forth the Consolidated Cash Balance
(without regard to the

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

requested Loan or Letter of Credit) and the pro forma Consolidated Cash Balance
(after giving effect to the requested Loan or Letter of Credit).

 

(g) At the time of and immediately after giving effect to the requested Loan or
Letter of Credit (i) the Credit Parties shall not have any Excess Cash and (ii)
as of the end of the Business Day on which such Loan will be funded or such
Letter of Credit will be issued, in each case, the Credit Parties shall not have
any Excess Cash.  Each Borrowing Notice and LC Application shall constitute a
representation of compliance with this Section 4.2(g).

 

Section 2.08Amendments to Section 6.2 of the Credit Agreement.  Section 6.2 of
the Credit Agreement is hereby amended by adding a new clauses (k), (l), and (m)
in their entireties to read as follows:

(k)On or before the fifth Business Day of each calendar month, a Free Cash Flow
Report.

 

(l)Upon the request of the Administrative Agent, and on the last Business Day of
any week (or, if a Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, on any Business Day) on which the Borrower or the
Guarantor has Excess Cash, within two (2) Business Days of any such request or
such day, as applicable, summary and balance statements, in a form reasonable
acceptable to the Administrative Agent, for each deposit account, securities
account or other account in which any Consolidated Cash Balance is held or to
which any Consolidated Cash Balance is credited, together with a written
statement setting forth a reasonably detailed calculation of amounts excluded
from the definition of Consolidated Cash Balance.

 

(m)On the last day of each Fiscal Quarter, commencing with the Fiscal Quarter
ending June 30, 2020, a report (such report, a “Debt Variance Report”) of the
chief financial officer of the General Partner, in form and substance
satisfactory to the Administrative Agent, detailing (i) the amount of total
Consolidated Funded Indebtedness of the Credit Parties as of such date, and (ii)
the Projected Debt Variance as of such date.

 

Section 2.09Amendments to Section 7.12 of the Credit Agreement.  Section 7.12 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

Section 7.12Current Ratio.  The ratio of the MLP’s Consolidated current assets
to Consolidated current liabilities shall not be less than 1.0 to 1.0, as of the
end of any Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2011.  For purposes of this section, (a) all LC Obligations shall
be included as current liabilities, regardless of whether or not contingent or
current, (b) any non-cash gains or losses resulting from the requirements of ASC
Topic 815, formerly SFAS 133, or ASC Topic 410, formerly SFAS 143, shall be
excluded, (c) the Unused Availability shall be included as a current asset,
(d) the current portion of the Loans shall be excluded from current liabilities,
and (e) with respect to the Fiscal Quarters ending June 30, 2020, September 30,
2020 and December 31, 2020, (i) 2019 ad valorem taxes assessed by the State of
Wyoming and paid by December 2020 that are being assumed as a liability from
Mid-Con Energy Operating, LLC and (ii) suspense payments, in each case, which
have been assumed by the MLP, shall be excluded from current liabilities.

 

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Section 2.10Amendments to Section 7.13 of the Credit Agreement.  Section 7.13 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

Section 7.13Leverage Ratio.  At the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending June 30, 2020, the ratio of the MLP’s Consolidated
Funded Indebtedness to the MLP’s Consolidated EBITDAX will not exceed the
applicable ratio set forth below for the applicable period then ending:

 

Period Ending

Applicable Ratio

June 30, 2020

5.75 to 1.00

September 30, 2020

5.00 to 1.00

December 31, 2020

4.50 to 1.00

March 31, 2021 and thereafter

4.25 to 1.00

 

For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive Fiscal Quarters (each, a “Reference Period”) pursuant to any
determination of the financial ratio contained in this section, all calculations
of Consolidated EBITDAX shall be in all respects acceptable to and approved by
the Administrative Agent and, if during such Reference Period, the MLP or any
Consolidated Subsidiary shall have made a Material Disposition or Material
Acquisition, the Consolidated EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Disposition
or Material Acquisition, as applicable, occurred on the first day of such
Reference Period.  “Material Acquisition” means any acquisition of Oil and Gas
Property or series of related acquisitions of Oil and Gas Properties that
involves the payment of consideration by the MLP and the Consolidated
Subsidiaries in excess of (i) $5,000,000 in the aggregate during a Fiscal
Quarter or (ii) $3,000,000 for any single acquisition or series of related
acquisitions of Oil and Gas Properties; and “Material Disposition” means any
disposition of Oil and Gas Property or series of related dispositions of Oil and
Gas Properties that yields gross proceeds to the MLP or any of the Consolidated
Subsidiaries in excess of (A) $5,000,000 in the aggregate during a Fiscal
Quarter or (B) $3,000,000 for any single disposition or series of related
dispositions of Oil and Gas Properties.

 

Section 2.11Amendments to Article VII of the Credit Agreement.  Article VII of
the Credit Agreement is hereby amended to add a new Section 7.15 and a new
Section 7.16 in their respective entireties to read as follows:

Section 7.15Limitation on General and Administrative Expenses.  The Borrower
shall not permit, as of the last day of any Fiscal Quarter, commencing with the
Fiscal Quarter ending June 30, 2020, the contract operating services paid by
Borrower and each Restricted Person, on a Consolidated basis, pursuant to the
Services Agreement to exceed $4,000,000 during the trailing twelve month period
ending on such last day of such Fiscal Quarter.

Section 7.16Capital Expenditures.  No Restricted Person will make or commit to
make any capital expenditure in respect of the purchase or other acquisition of
fixed or capital assets when a Borrowing Base Deficiency exists, except (a)
capital expenditures funded solely from Equity contributions received directly
or indirectly from MLP’s Equity interest holders, (b) commencing with the
Fifteenth Amendment Effective Date and continuing until the next succeeding
scheduled redetermination of the Borrowing Base, growth capital expenditures
made in connection with the Oil and Gas Properties known as the Pine Tree
properties, in an aggregate amount not to exceed $250,000 during such period
(except as otherwise permitted in writing by the Administrative Agent), and (c)
commencing with the Fifteenth Amendment Effective Date,

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

maintenance capital expenditures made in connection with normal replacement and
maintenance programs properly charged to current operations, in any period
between two consecutive scheduled redeterminations of the Borrowing Base, in an
aggregate amount not to exceed $500,000 during such period (except as otherwise
permitted in writing by the Administrative Agent).

 

Section 2.12Amendment to Schedules to the Credit Agreement.  A new Schedule 2.5
shall be added to the Credit Agreement to read as set forth on Schedule 2.5
attached hereto.

Section 2.13Amendment to Exhibit to the Credit Agreement.  Exhibit B to the
Credit Agreement is hereby amended and restated in its entirety to read as set
forth on Exhibit B attached hereto.

Article III
LIMITED WAIVER

Section 3.01Limited Waiver.  Notwithstanding anything to the contrary in the
Credit Agreement and subject to the terms and conditions hereof and upon
satisfaction of the conditions set forth in Article VI hereof, Administrative
Agent and the Lenders hereby waive the Subject Default (the “Limited Waiver”).

Article IV
BORROWING  BASE REDETERMINATION;
AGREEMENT CONCERNING ORIGINAL DEFICIENCY

Section 4.01Borrowing Base Redetermination.  Effective as of the Effective Date
(defined below), the Borrowing Base is hereby decreased from $95,000,000 to
$64,000,000.  The Borrowing Base as adjusted will remain in effect until the
next scheduled redetermination of the Borrowing Base, unless otherwise adjusted
pursuant to the provisions of Section 2.9 of the Credit Agreement.

Section 4.02Agreement Concerning Borrowing Base Deficiency.

(a)As of the Effective Date, after giving effect to the Borrowing Base
adjustment set forth in Section 4.01 above, a Borrowing Base Deficiency of
$10,000,000 exists as of such date (the “Original Deficiency”).  Notwithstanding
anything to the contrary set forth in the Credit Agreement, including Section
2.7(b) thereof, the Administrative Agent, the Lenders, the Borrower, and each
other Credit Party hereby agree that the Borrower shall pay the Original
Deficiency pursuant to following monthly payment schedule:

Payment Date

Deficiency Payment Amount

June 5, 2020

$750,000

July 1, 2020

$750,000

August 1, 2020

$750,000

September 1, 2020

$1,250,000

October 1, 2020

$1,250,000

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

November 1, 2020

$1,250,000 plus the Original Deficiency Balance Amount (if any)

 

In addition and without limitation of the foregoing, the Borrower shall make the
prepayments required by Section 2.7 of the Credit Agreement, including
prepayments with respect to the Kitty Asset Sale and the Anticipated JIB
Reimbursements as set forth therein, to reduce the Original Deficiency, and if
any portion of the Original Deficiency remains unpaid as of November 1, 2020
(after giving effect to the prepayment of $1,250,000 required to be paid on such
date as set forth above), then the Borrower shall make a prepayment on
November 1, 2020 equal to such remaining amount, if any, of the Original
Deficiency (the “Original Deficiency Balance Amount”).

 

(b)On or before each Payment Date set forth above, Borrower shall pay to the
Administrative Agent the corresponding Deficiency Payment Amount, which shall
collectively prepay the principal of the Loans and reduce the Original
Deficiency until such excess is reduced to zero (and solely to the extent any
Excess Cash remains after all Loans are repaid in full, Cash Collateralize the
LC Obligations in accordance with Section 2.16(a) of the Credit Agreement);
provided that all payments required to be made pursuant to this Section 4.02
must be made on or prior to the Revolver Maturity Date.

Article V
REPRESENTATIONS AND WARRANTIES

Section 5.01Borrower Representations and Warranties.  The Borrower represents
and warrants that (a) the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date (defined below) as if made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and (b) the Liens under the Security Documents are valid
and subsisting and secure Borrower’s obligations under the Loan Documents.

Section 5.02Guarantor’s Representations and Warranties.  Guarantor represents
and warrants that (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default or Event of Default has occurred which is
continuing; and (c) the Liens under the Security Documents to which Guarantor is
a party are valid and subsisting and secure Guarantor’s obligations under the
Loan Documents.

Article VI
CONDITIONS; ETC.

Section 6.01The Credit Agreement shall be amended as provided herein upon the
date all of the following conditions precedent have been met (the “Effective
Date”):

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

governmental officials, a recent date before the Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders party hereto:

(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent, and each Lender, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower; and

(ii)a certificate signed by an Authorized Officer of the Borrower as of the
Effective Date certifying that to the knowledge of such responsible officer, as
of the Effective Date, all the conditions precedent set forth in Section 6.01 of
this Amendment have been satisfied or waived; and

(b)The Administrative Agent’s receipt of the Third Amendment to the MLP
Partnership Agreement, dated on or about the date hereof, duly executed by all
parties thereto.

(c)All of the information (other than projections) made available by the
Borrower to the Administrative Agent prior to the Effective Date shall be
complete and correct in all material respects, and no changes or developments
shall have occurred, and no new or additional information shall have been
received or discovered by the Administrative Agent or the Lenders regarding the
Borrower after December 31, 2019 that (A) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Change or (B)
purports to adversely affect the Loan Documents or the rights of the Lenders
thereunder;

(d)The Borrower shall have paid to the Administrative Agent an amendment consent
fee for the account of each Lender signatory hereto, in the amount equal to
0.15% of such Lender’s Percentage Share of $74,000,000, which is the outstanding
Facility Usage as of the Effective Date, which amendment consent fee shall be
fully earned and due and payable in full in cash on the Effective Date;

(e)The Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Administrative Agent or any Lender pursuant
to any Loan Documents or any commitment letter, fee letter or agreement entered
into previously or in connection herewith; and

(f)The Borrower shall have paid or reimbursed the Administrative Agent for all
of its reasonable out-of-pocket costs and expenses incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the fees and
disbursements of the Administrative Agent’s outside legal counsel, in each case,
pursuant to all invoices of the Administrative Agent and/or such counsel
presented to the Borrower for payment prior to the Effective Date.

Without limiting the generality of the provisions of Section 10.1 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 6.01, each Lender that has signed this Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Article VII
MISCELLANEOUS

Section 7.01Effect on Loan Documents; Acknowledgements.

(a)Each of the Borrower, the Guarantor, Administrative Agent, the LC Issuers and
the Lenders does hereby adopt, ratify, and confirm the Credit Agreement and each
other Loan Document, as amended hereby, and acknowledges and agrees that the
Credit Agreement and each other Loan Document, as amended hereby, is and remains
in full force and effect, and the Borrower and the Guarantor acknowledge and
agree that their respective liabilities and obligations under the Credit
Agreement and the other Loan Documents are not impaired in any respect by this
Amendment.

(b)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment.

(c)This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default under the Credit Agreement, subject to all applicable cure or grace
periods provided for under the Credit Agreement.

(d)Section captions used in this Amendment are for convenience only and shall
not affect the construction of this Amendment.

(e)None of the Administrative Agent, the LC Issuer nor any Lender (a) makes any
representation or warranty nor assumes any responsibility with respect to any
statements, warranties, or representations made in or in connection with the
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement, the Loan Documents,
or any other instrument or document furnished pursuant thereto or (b) makes any
representation or warranty nor assumes any responsibility with respect to the
financial condition of the Borrower or any other Person or the performance or
observance by such Persons of any of their obligations under the Loan Documents,
or any other instrument or document furnished pursuant thereto.

Section 7.02Reaffirmation of the Guaranty.  Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of the Guaranteed Obligations (as defined
in the Guaranty), as such Guaranteed Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by Guarantor under the Guaranty in
connection with the execution and delivery of amendments to the Credit
Agreement, the Notes or any of the other Loan Documents (other than the Guaranty
or any other Loan Document to which Guarantor is a party).

Section 7.03Counterparts.  This Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
agreement.  This Amendment shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  This Amendment may be transmitted and/or
signed by facsimile, telecopy or electronic mail.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

and effect as manually-signed originals and shall be binding on all Restricted
Persons and Lender Parties.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

Section 7.04Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 7.05Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 7.06Governing Law.  This Amendment shall be deemed to be a contract made
under and shall be governed by, construed and enforced in accordance with the
laws of the State of New York and the laws of the United States, without regard
to principles of conflicts of laws.

Section 7.07RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each of the Lender Parties and each Lender
Counterparty, its respective successors and assigns, officers, directors,
employees, representatives, trustees, attorneys, agents and affiliates
(collectively the “Released Parties” and individually a “Released Party”) from
any and all actions, claims, demands, causes of action, judgments, executions,
suits, liabilities, costs, damages, expenses or other obligations of any kind
and nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the “Released Claims”), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the effective date
of this Amendment and are in any way directly or indirectly arising out of or in
any way connected to any of this Amendment, the Credit Agreement or any other
Loan Document (collectively, the “Released Matters”).  In entering into this
Amendment, each Credit Party consulted with, and has been represented by, legal
counsel and expressly disclaims any reliance on any representations, acts or
omissions by any of the Released Parties and hereby agrees and acknowledges that
the validity and effectiveness of the releases set forth herein do not depend in
any way on any such representations, acts and/or omissions or the accuracy,
completeness or validity hereof. The provisions of this Section 7.07 shall
survive the termination of this Amendment, the Credit Agreement and the other
Loan Documents and payment in full of the Obligations.

Section 7.08Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

--

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

BORROWER:

MID-CON ENERGY PROPERTIES, LLC, a
Delaware limited liability company

By:Mid-Con Energy Partners, LP, a
Delaware limited partnership, its
Sole Member

By:Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:/s/ Charles L. McLawhorn, III

Charles L. McLawhorn, III

Vice President, General Counsel and Secretary

 

GUARANTOR:

MID-CON ENERGY PARTNERS, LP, a
Delaware limited partnership

By:Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:/s/ Charles L. McLawhorn, III

Charles L. McLawhorn, III

Vice President, General Counsel and Secretary

 




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, as Collateral
Agent, as an LC Issuer and as a Lender


By:/s/ Maxwell B. Gilbert
Maxwell B. Gilbert
Vice President

 




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

LENDERS:

ROYAL BANK OF CANADA
as a Lender


By:/s/ Emilee Scott
Emilee Scott
Authorized Signatory




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

FROST BANK,
as a Lender


By:/s/ Justin Armstrong
Justin Armstrong
Senior Vice President




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION
as a Lender


By:/s/ Thomas Kleiderer
Thomas Kleiderer
Director




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

CIT BANK, N.A.,
as a Lender


By:/s/ Katya Evseev
Katya Evseev
Director




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

CADENCE BANK,
as a Lender


By:/s/ Eric Broussard
Eric Broussard
Executive Vice President




Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK,
as a Lender


By:/s/ Thomas E. Stelmar, Jr.
Thomas E. Stelmar, Jr.
Senior Vice President




 

Signature Page

Amendment No. 15
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE 2.5

PROJECTED DEBT BALANCE

The Projected Debt Balance as of the end of each Fiscal Quarter after the
Fifteenth Amendment Effective Date are as follows:

Fiscal Quarter Ending

Projected Debt Amount

June 30, 2020

$72,834,704.40

September 30, 2020

$64,199,066.80

December 31, 2020

$62,200,551.70

March 31, 2021

$60,313,472.70

June 30, 2021

$58,367,081.10

September 30, 2021

$56,316,333.00

December 31, 2021

$53,927,580.60

 

 

 

SCHEDULE 2.5 – PAGE 1

--------------------------------------------------------------------------------

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.  Pursuant to the terms of the Agreement, Borrower hereby
requests a Borrowing of new Loans to be advanced pursuant to Section 2.1 of the
Agreement as follows:

Aggregate amount of Borrowing: $__________________

 

Type of Loans in Borrowing:

__________________

Date on which Loans are to be advanced: __________________

Length of Interest Period for Eurodollar Loans (1, 2, 3, or 6 months):
__________ Months

Consolidated Cash Balance (without regard to the

requested Borrowing): __________________

 

Pro forma Consolidated Cash Balance (after giving effect to the

requested Borrowing): __________________

 

Pro forma ratio of the MLP’s Consolidated Funded Indebtedness to
the MLP’s Consolidated EBITDAX (after giving pro forma effect to such
proposed Loans on such date) (calculations attached):__________________

Loan Limit:

__________________

If combined with existing Loans, see attached Continuation/Conversion Notice.

To induce Lenders to make such Loans, the undersigned, a Responsible Officer of
the Borrower hereby represents, warrants, acknowledges, and agrees to and with
Administrative Agent and each Lender that:

(a)

The officer signing this instrument is the duly elected, qualified and acting
officer of Borrower as indicated below such officer’s signature hereto having
all necessary authority to act on behalf of Borrower in making the request
herein contained.

(b)

The representations and warranties of Restricted Persons set forth in the
Agreement and the other Loan Documents are true and correct on and as of the
date hereof (except (i) to the extent that the facts on which such
representations and warranties are based have been changed by the extension of
credit under the Agreement or (ii) such representations and warranties that
expressly refer to an earlier date, which shall have been true as of such
earlier date), with the same effect as though such representations and
warranties had been made on and as of the date hereof.

EXHIBIT B – PAGE 1

--------------------------------------------------------------------------------

(c)

There does not exist on the date hereof any condition or event which constitutes
a Default which has not been waived in writing as provided in Section 10.1(a) of
the Agreement; nor will any such Default exist upon Borrower’s receipt and
application of the Borrowing requested hereby.  Borrower will use the Loans
hereby requested in compliance with Section 2.4 of the Agreement.

(d)

Except to the extent waived in writing as provided in Section 10.1(a) of the
Agreement, each Restricted Person has performed and complied with all agreements
and conditions in the Agreement required to be performed or complied with by
such Restricted Person on or prior to the date hereof, and each of the
conditions precedent to Loans contained in the Agreement remains satisfied.

(e)

Facility Usage, after the making of the Loans requested hereby, will not be in
excess of the Loan Limit on the date requested for the making of such Loans.

(f)

The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The Responsible Officer signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgements and agreements of Borrower are true, correct and complete.

IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By:

Name:

Title:

 

EXHIBIT B – PAGE 2